DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s RCE filed on 11/19/2021.
 Claims 1-16, 18-19, 21 and 23-27 are cancelled. Claims 17, 20, 22 and 28-40 are allowed with following examiner amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Douglas Wathen on 12/28/2021.
The application has been amended as follows: 

32. (Currently Amended) A Cartesian positioning device for positioning an optics for a laser machining head, comprising:
	a support element;
	an optics socket for holding the optics;
	a y slider arranged on the support element, the y slider being movable in a y direction;

	a single linear guide unit extending in the x direction and directly interconnecting the optics socket to the y slider such that the optics socket is movable in the x direction relative to the y slider by the linear guide unit;
	a L-shaped element with one or more guide slots or guide pins for translating y movement to x movement, the element interconnecting the optics socket with the x slider such that movement of the x slider in the y direction is translated into movement of the optics socket in the x direction;
	wherein the optics socket is connected to the x slider only by the element for translating y movement to x movement and the optics socket is connected to the y slider only by the single
linear guide unit.

33. (Currently Amended) The Cartesian positioning device of claim 32, wherein the element for translating y movement to x movement comprises a transmission element arranged on the support element and movable in the x direction relative to the support element, the transmission element interconnecting the optics socket with the x slider such that movement of the x slider in the y direction is translated into movement of the optics socket in the x direction.

34. (Currently Amended) The Cartesian positioning device of claim 33, wherein:
	the x slider has a slot defined therein, the slot extending at an angle to the x and y directions;
	the optics socket having a slot defined therein, the slot extending in the y direction; and
	the transmission element interconnects the slot in the optics socket with the slot in the x slider such that movement of the x slider in the y direction is translated into movement of the optics socket in the x direction.

35. (Currently Amended) The Cartesian positioning device of claim 34, wherein the transmission element having a first and a second pin extending therefrom, the first pin engaging the slot in the x actuating unit and the second pin engaging the slot in the optics socket such that movement of the x actuating unit in the y direction pushes the first pin in the x direction, thereby moving the second pin and the optics socket in the x direction.

36. (Currently Amended) The Cartesian positioning device of claim 32, further comprising:
	a y actuating element disposed on the support, the y actuating element operable to move the y slider in the y direction; and
	an x actuating element disposed on the support, the x actuating element operable to move the x slider in the y direction.

38. (Currently Amended) The Cartesian positioning device of claim 32, wherein the element for translating y movement to x movement comprises a lever element.

39. (Currently Amended) The Cartesian positioning device of claim 38, wherein the lever element is L-shaped.

40. (Currently Amended) The Cartesian positioning device of claim 38, wherein the lever element is movably connected to said optics socket by a first guide unit and to said x slider by a second guide unit, wherein said first guide unit comprises a first guide pin and a first guide for guiding said optics socket in the y direction, and wherein said second guide unit comprises a second guide pin and a second guide for transmitting an adjusting movement of said x slider to the lever element.

Reason For Allowance
After discussion with Examiner, Applicant further amended the independent claim 32 with additional limitation “a L-shaped element with one or more guide slots or guide pins for translating y movement to x movement”. No prior arts have been found to, individually or in combination, teach this newly added limitation in the context of other limitations in the claim. Therefore, independent claim 32 and all its dependent claims are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/CJC/
Charles Cai
Art Unit 2115



/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115